               Case 19-12269-CSS             Doc 1278        Filed 07/02/20        Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

IN RE:                                                 )              Chapter 11
                                                       )
MTE HOLDINGS LLC, et al.,1                             )              Case No. 19-12269 (CSS)
                                                       )
                  DEBTORS.                             )              (Jointly Administered)
                                                       )
                                                       )
                                                       )


RUSSAW TRANSPORT, LLC,                                 )
                                                       )
                  Plaintiff,                           )              Adversary No. _________
                                                       )
v.                                                     )
                                                       )
MDC ENERGY LLC,                                        )
d/b/a MDC TEXAS ENERGY LLC                             )
MDC TEXAS OPERATOR LLC,                                )
MDC REEVES ENERGY LLC, and                             )
NATIXIS, NEW YORK BRANCH,                              )
                                                       )
                  Defendants.                          )


                 COMPLAINT OF RUSSAW TRANSPORT, LLC AND
       REQUEST FOR DECLARATORY JUDGMENT TO DETERMINE VALIDITY,
     PRIORITY, AND EXTENT OF MINERAL LIENS ON THE DEBTORS’ PROPERTY

         Russaw Transport, LLC (“Russaw”) by and through undersigned counsel files this

Complaint of Russaw Transport, LLC and Request for Declaratory Judgment to Determine

Validity, Priority, and Extent of Mineral Liens on The Debtors’ Property pursuant to Rule 7001 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Court’s Order

Establishing Procedures to Determine the Validity, Priority, and Extent of Liens Asserted by


1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC (3644).
The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.


40000/0841-20763914v1
               Case 19-12269-CSS         Doc 1278      Filed 07/02/20    Page 2 of 15




Statutory Lien Claimants (No. 1901385, ECF 1150) to determine the validity, priority, and extent

of its statutory mineral liens under applicable state law on certain of the Debtors’ properties, and

respectfully shows as follows:

                                              PARTIES

         1.       Plaintiff Russaw is an Arkansas limited liability company with its principal place

of business in Pecos, Texas.

         2.       Defendant MDC Energy LLC d/b/a MDC Texas Energy LLC (“MDC”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

         3.       Defendant MDC Texas Operator LLC (“Texas Operator”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

         4.       Defendant MDC Reeves Energy LLC (“Reeves” and, together with MDC and

Texas Operator, “Debtor Defendants”) is a limited Liability company organized under the laws of

the State of Delaware with its principal place of business in Indianapolis, Indiana.

         5.       Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million credit facility for Defendant

MDC, under a certain credit agreement dated September 17, 2018.

                                  JURISDICTION AND VENUE

         6.       The Debtor Defendants are chapter 11 debtors whose bankruptcy cases (the

“Chapter 11 Cases”) are being jointly administered in the proceeding captioned In re MTE

Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.), pending before this Court.


                                                   2

40000/0841-20763914v1
               Case 19-12269-CSS          Doc 1278     Filed 07/02/20      Page 3 of 15




         7.         This Court has jurisdiction over the Chapter 11 Cases and this adversary

proceeding pursuant to 28 U.S.C. §§ 157(a), and 1334(a), and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated February 29,

2012. Jurisdiction to grant declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11

U.S.C. § 105, and Bankruptcy Rule 7001(2) & (9).

         8.         This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

         9.         Venue of the Chapter 11 Cases and this adversary proceeding is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

         10.        Pursuant to Bankruptcy Rule 7008 and Rule 7008-1 of the Local Rules of Bankruptcy

Practice and Procedure for this Court (the “Bankruptcy Local Rules”), Russaw consents to the Court’s

entry of a final judgment or order with respect to the adversary proceeding if it is determined that the

Court, absent consent of the parties, cannot enter final orders or judgments consistent with Article III

of the United States Constitution.

                                       NATURE OF ACTION

         11.      This is an action pursuant to Bankruptcy Rule 7001(2) & (9) and the Declaratory

Judgment Act, 28 U.S.C. § 2201.

         12.      By this Complaint, Russaw seeks a judgment of this Court determining the validity

of Russaw’s statutory mineral interest liens and their priority relative to the prepetition and post-

petition liens and security interests of the Prepetition Secured Parties. Specifically, Russaw seeks

a determination that (i) Russaw holds valid, fully-perfected, and enforceable statutory mineral liens

on certain of the Debtor Defendants’ properties, and (ii) certain of these valid, fully perfected, and

enforceable statutory mineral liens are senior in priority to the prepetition and post-petition lien

claims of the Prepetition Secured Parties.


                                                   3

40000/0841-20763914v1
               Case 19-12269-CSS         Doc 1278      Filed 07/02/20   Page 4 of 15




         13.      Additionally, pursuant to applicable state and bankruptcy law, Russaw seeks to

recover attorneys’ fees incurred in this proceeding.

                                    PROCEDURAL HISTORY

         14.      On November 8, 2019 (the “Petition Date”), the Debtor Defendants filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

         15.      MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC, No.

19-12388, ECF 6 (hereinafter “Reeves Schedules”).

         16.      On February 18, 2020, Russaw filed proofs of claim against MDC (Stretto No. 101),

Texas Operator (Stretto No. 103), and Reeves (Stretto No. 102) setting forth a claim against

Defendant Debtors in the amount of $2,786,725.82, of which $2,718,913.82 was claimed as

secured and $67,812.00 as unsecured. By filing these proofs of claim, Russaw thereby apprised

Debtors and all other parties of Russaw’s interest in certain Debtor properties. On June 4, 2020,

Russaw filed amending Proofs of Claim (the “Proofs of Claim”) claim against MDC (Stretto No.

693), Texas Operator (Stretto No. 695), and Reeves (Stretto No. 694) amending Russaw’s claim

against Defendant Debtors to state a secured claim in the amount of $2,292,577.19 (the “Claim”).

The Proofs of Claim against MDC, Texas Operator, and Reeves are attached as Exhibit 1.

         17.      On April 23, 2020, Russaw filed a Notice of Perfection of Lien Pursuant to 11

U.S.C. § 546(b) (No. 19-12269, ECF 989) (“Notice of Perfection”), supplementing the notice to

Debtors and all other parties of Russaw’s interest in certain Debtor properties discussed herein.

The Notice of Perfection is attached as Exhibit 2.




                                                  4

40000/0841-20763914v1
               Case 19-12269-CSS          Doc 1278      Filed 07/02/20       Page 5 of 15




         18.      On June 2, 2020 the Court issued its Order Establishing Procedures to Determine

the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants (the “Lien

Procedures Order”). See Lien Procedures Order, No. 19-12269, ECF 1150. The Order sets forth

lien validity and priority procedures which apply in the Defendant Debtors’ Chapter 11 Cases (the

“Lien Procedures”). Section II of the Lien Procedures provides: “Each Statutory Lien Claimant

that contends that its Statutory Lien Claim has priority over the interests of the Prepetition Secured

Lenders shall file an adversary proceeding (each, an “Adversary Proceeding”) asserting such

priority within thirty (30) days after the entry of this Order (the “Adversary Proceeding Deadline”).

See id. at 3. As the Order was filed on June 2, 2020, the Adversary Proceeding Deadline is

Thursday, July 2, 2020.

         19.      Section II also details what must be alleged in each adversary complaint. First, each

adversary complaint must allege, “to the extent such information is available to the Statutory Lien

Claimant, sufficient factual and legal bases for priority, validity, extent, perfection, and value of

the subject lien(s) as required under the applicable Bankruptcy Rules.” Id.

         20.      Second, each complaint must allege:

         (1) sufficient information to identify the well(s), unit(s), lease(s), and other property
         (the “Specified Property”) with respect to which the Statutory Lien Claimant
         asserts a priority lien, including all applicable Collateral Silos,

         (2) the date as to each Specified Property on which the Statutory Lien Claimant
         asserts it first provided goods or services to the Debtors [(the “First Service
         Date”)],

         (3) the date as to each Specified Property to which the Statutory Lien Claimant
         asserts each statutory lien claim relates back, as that term is understood under
         applicable law, [(the “Relation-Back Date”)] and

         (4) the factual bases for the dates asserted under Section II.A.(2) and II.A.(3),
         including the factual bases for any assertion that the delivery of goods or providing
         service was continuous, as that term is understood under applicable law [(a
         “Factual Basis”)].

                                                    5

40000/0841-20763914v1
               Case 19-12269-CSS        Doc 1278      Filed 07/02/20    Page 6 of 15




         Id. (defined terms in brackets added).

         21.      The Lien Procedures’ Section III further provides, “Each Statutory Lien Claimant

that has not filed an Adversary Proceeding asserting priority over the Administrative Agent by the

Adversary Proceeding Deadline shall complete and submit . . . a Lien Validation and Support

Form.” Id. at 5. A pre-populated Lien Validation and Support Form is available through Stretto’s

website. Id.

         22.      However, a creditor who files an adversary proceeding cannot directly submit a

Lien Validation and Support Form. See id. (“Any Statutory Lien Claimant that files an Adversary

Proceeding shall be exempt and prohibited from participating in the process contemplated in

section III, below and it is contemplated that the adjudication of the priority, validity, extent,

perfection, and value of its purported liens shall take place within the adversary proceeding.”).

                                   FACTUAL BACKGROUND

         A.       Russaw’s Services to Debtors and Resulting Liens

         23.      As indicated in the addendum to each of Russaw’s Proofs of Claim, Russaw

furnished labor, materials and services (the “Services”) to MDC and Texas Operator pursuant to a

“Master Services and Supply Contract” executed in 2015. See, e.g., Stretto Claim No. 693, Exhibit

1 at 6. Russaw provided the services at the request of the Defendant Debtors in connection with

the development and maintenance of mineral leasehold estates (the “Leasehold Estates”), all or a

portion of which are located in, on, or under tracts of land in Reeves County, Texas (the “Land”).

All or a portion of the working interests of the Leasehold Estates are owned by one or more of the

Defendant Debtors. Russaw submitted invoices to the Debtor Defendants for the Services provided

to the Debtor Defendants.



                                                  6

40000/0841-20763914v1
                 Case 19-12269-CSS            Doc 1278        Filed 07/02/20         Page 7 of 15




         24.      The Defendant Debtors have failed to pay certain of Russaw’s invoices (the

“Outstanding Invoices”) for the Services in the aggregate amount of $2,292,577.19, plus

unliquidated amounts for accruing legal fees, interest, and other charges. A chart summarizing the

outstanding prepetition invoices Outstanding Invoices issued by Russaw to Debtor Defendants was

attached to Russaw’s Proofs of Claim as “Exhibit A.” See, e.g., Stretto Claim No. 693, Exhibit 1

at 8-35.

         25.      Pursuant to Title 5, Chapter 56 of the Texas Property Code, Russaw recorded lien

affidavits (the “Lien Affidavits”) in the real property records of Reeves County, Texas, thereby

perfecting liens (the “Liens”) against the Leasehold Estates and the Land on which Services were

provided, securing the amounts owed according to Outstanding Invoices identified on Exhibit A

to the Proofs of Claim, all relating to the aforementioned goods and services provided by Russaw.

See, e.g., id.

         26.      The Lien Affidavits are attached hereto in Exhibit 3. A summary of the Lien

Affidavits (the “Lien Affidavit Summary”) is attached hereto, and incorporated herein, as

Appendix A.

         27.      As of the filing of the Proofs of Claim, Russaw holds a secured claim in the amount

of $2,292,577.19 against the Defendant Debtors and their estates in connection with the Liens, not

including accruing attorney’s fees, interest, and other charges (the “Secured Claim”).

         28.      Some, but not all, of the Liens relate back to a date prior to September 25, 2018

(each a “Priming Lien”). The Priming Liens are described in this Table 1,2 which sets forth the

information required by the Court’s Lien Procedures’ Section II:


2
  Table 1 is reflective of Russaw’s best and current understanding of the value of Liens and the applicable relation-
back dates and is the result of a good-faith effort to comply with the Court’s Lien Procedures Order. Russaw fully
reserves the right to amend the data contained within Table 1 pursuant to the rights granted to Russaw pursuant to the
Bankruptcy Rules and the Federal Rules of Civil Procedure, to the extent each governs.
                                                          7

40000/0841-20763914v1
               Case 19-12269-CSS                Doc 1278         Filed 07/02/20     Page 8 of 15




                                                    Lien            Lien
                        Lien Procedures                                                Lien Procedures
                                                 Procedures      Procedures

                             II.A(1)               II.A(2)         II.A(3)                  II.A(4)

                      Specified Property
  Priming Lien      (Lease/Unit) (inclusive     First Service     Relation-
                                                                                         Factual Basis
     Value          of all “Collateral Silos”       Date          Back Date
                       located thereon)
 $9,785.00          Delightful Dasher 11        1/10/2018        1/10/2018    Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 1/10/2018
                                                                              and ending 6/13/2019.
 $55,071.82         Count Fleet 11              12/18/2017       12/18/2017   Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning
                                                                              12/18/2017 and ending 10/10/2019.

 $86,336.25         David Trimble 13            4/25/2017        4/25/2017    Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 4/25/2017
                                                                              and ending 10/29/2019.
 $17,904.75         Imperial Eagle 24           3/13/2018        3/13/2018    Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 3/13/2018
                                                                              and ending 10/8/2019.
 $39,865.00         Omaha 11-6                  9/5/2017         9/5/2017     Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 9/5/2017
                                                                              and ending 10/29/2019.

 $108,925.50        Affirmed 6                  7/25/2017        7/25/2017    Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 7/25/2017
                                                                              and ending 10/22/2019.

 $536.25            Rocket Wrangler 11          4/12/2018        4/12/2018    Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 4/12/2018
                                                                              and ending 7/15/2019.
 $495.00            Runaway Ghost 23            6/7/2018         6/7/2018     Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 6/7/2018
                                                                              and ending 8/8/2019.
 $162,112.50        American Pharaoh            7/31/2015        7/31/2015    Continuous Service (no interruption
                                                                              greater than 6 months) evidenced by
                                                                              invoice period beginning 7/31/2015
                                                                              and ending 10/29/2019.



                                                             8

40000/0841-20763914v1
               Case 19-12269-CSS           Doc 1278        Filed 07/02/20    Page 9 of 15



 $50,778.75         Seattle Slew 17        4/25/2017       4/25/2017   Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 4/25/2017
                                                                       and ending 10/29/2019.

 $460,370.00        War Admiral 24         8/7/2017        8/7/2017    Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 2/13/2018
                                                                       and ending 6/17/2019.

 $125,874.25        Copperhead 23          8/6/2015        8/6/2015    Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 8/6/2015
                                                                       and ending 10/29/2019.
 $20,377.50         Pickpocket 21          1/3/2018        1/3/2018    Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 1/3/2018
                                                                       and ending 10/29/2019.

 $43,890.00         Yucca                  6/23/2015       6/23/2015   Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 2/13/2018
                                                                       and ending 6/17/2019.

 $5,321.25          Secretariat 10         4/25/2017       4/25/2017   Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 4/25/2017
                                                                       and ending 10/29/2019.

 $43,766.25         Smarty Jones 26        1/3/2018        1/3/2018    Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 1/3/2018
                                                                       and ending 10/29/2019.

 $22,483.75         Special Effort 18      12/4/2017       12/4/2017   Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 12/4/2017
                                                                       and ending 10/29/2019.

 $10,168.75         Whirlaway 24           7/20/2018       7/20/2018   Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 7/20/2018
                                                                       and ending 10/4/2019.

 $340,926.12        California Chrome 27   5/9/2018        5/9/2018    Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 5/9/2018
                                                                       and ending 10/16/2019.

 $121,440.00        Toyah B                4/25/2017       4/25/2017   Continuous Service (no interruption
                                                                       greater than 6 months) evidenced by
                                                                       invoice period beginning 4/25/2017
                                                                       and ending 10/24/2019.


                                                       9

40000/0841-20763914v1
               Case 19-12269-CSS        Doc 1278      Filed 07/02/20     Page 10 of 15



 $1,726,428.69




         29.      Additional information regarding the Priming Liens, and those liens which do not

relate back to a date prior to September 25, 2018 (the “Non-Priming Liens”), is included in a

listing of the Liens (the “Recorded Liens Form”), attached hereto, and incorporated herein, as

Appendix B. The Recorded Liens Form consists of the pre-populated Lien Validation and Support

Form appropriately filled. Russaw seeks the Court to declare the validity of all Liens described in

the Recorded Liens Form—whether they constitute Priming Liens or Non-Priming Liens.

         B.       Status of the Prepetition Secured Parties in 2018

         30.      On September 17, 2018, the Prepetition Secured Parties and certain of the

Defendant Debtors entered into a Reserve Based Lending credit agreement (the “RBL

Agreement”).

         31.      According to the Debtors, loans under the RBL Agreement were secured by a

pledge and security agreement, dated September 17, 2018 (“Security Agreement”), entered

between the Prepetition Secured Parties and MDC and other security instruments including

mortgages and account control agreements that granted the Prepetition Secured Parties a security

interest in substantially all of the assets of MDC and its subsidiaries. See Declaration in Support

of First Day Pleadings at 7, No. 19-12269, ECF 49.

         32.      In connection with a cash collateral motion (No. 19-12269, ECF 49) (the “Cash

Collateral Motion”), the Prepetition Secured Parties have asserted that, under the RBL Agreement

and certain other documentation executed therewith (collectively, the “Credit Documents”), the

Debtors and certain affiliated guarantors granted senior security interests in, and continuing, valid,

binding, enforceable and perfected first priority liens, on any interest in any kind of property or

asset, whether real, personal or mixed, tangible or intangible, including cash, securities, accounts
                                                 10

40000/0841-20763914v1
               Case 19-12269-CSS        Doc 1278       Filed 07/02/20    Page 11 of 15




and contract rights. The Prepetition Secured Parties claim, inter alia, a first-priority security

interest in oil and gas leasehold interests, working interests, and associated property rights.

         33.      The security instruments for the RBL Agreement were not filed against the Debtor

Defendant’s real property interests in Reeves County, Texas—and thus the security interests of the

Prepetition Secured Parties were not perfected as to such collateral in that county—until September

25, 2018 (the “Priming Date”).

         34.      Furthermore, as confirmed by a series of orders entered by the Court pursuant to

sections 361(2) and 363(c)(2) of the Bankruptcy Code (collectively, the “Cash Collateral Order”),

the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective

as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Final Cash Collateral Order at 11-15,

No. 19-12269, ECF 1092.

         35.      The post-petition adequate protection liens granted to the Prepetition Secured

Parties are (i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii)

provided the same relative priority with post-petition replacement liens granted to “Statutory

Lienholders” (as defined therein) as the underlying prepetition liens of the parties as of the Petition

Date. See id. at 12 & 17.

         36.      Furthermore, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide

priming liens to the Prepetition Secured Parties. Both paragraphs expressly provide that the priority

of such adequate protection liens “shall be the same as the relative priorities of the underlying liens

as they existed as of the Petition Date or as perfected subsequent to the Petition Date as permitted

by section 546(b) of the Bankruptcy Code.” Id. at 12-13.




                                                  11

40000/0841-20763914v1
               Case 19-12269-CSS             Doc 1278        Filed 07/02/20        Page 12 of 15




                                        LAW AND APPLICATION

         A.       Relation Back of Priming Liens

         37.      Each Priming Lien has priority over the Security Agreement with regard to any

Specified Property described in Table 1.

         38.      Under Texas law a mineral lien relates back to the date the lien claimant first

provided services.

         39.      Specifically, the Texas Property Code provides: “All material or services that a

person furnishes for the same land, leasehold interest, oil or gas pipeline, or oil or gas pipeline

right-of-way are considered to be furnished under a single contract unless more than six months

elapse between the dates the material or services are furnished.” Tex. Prop. Code § 56.005(b)

(emphasis added).

         40.      Section 56.003 describes the property subject to a mineral lien as including: “(2)

the land, leasehold, oil or gas well, water well, oil or gas pipeline and its right-of-way, and lease

for oil and gas purposes for which the labor was performed . . . [and] other wells and pipelines

used in operations related to oil, gas, and minerals and located on property listed in Subdivision

(2).” Tex. Prop. Code § 56.005(a)(2) & (4).

         41.      Thus, because Texas Property Law contemplates liens developing at the lease or

unit level, the Lien Affidavit Summary references Outstanding Invoices which are secured by

multiple so-called “Collateral Silos.”3




3
  According to the methodology used by the Debtors’ chief restructuring officer, Ankura Consulting Group, LLC, in
creating the Ankura Lien Data, “a Collateral Silo is the Well(s) as to which goods or services were provided by each
Statutory Lien Claimant.” See MDC Energy LLC - Ankura Lien Data Methodology, Ankura Consulting Group, LLC
(June 8, 2020), available at
 https://cases.stretto.com/public/X041/10060/CORRESPONDENCE/1006006092050000000001.pdf,.
                                                        12

40000/0841-20763914v1
               Case 19-12269-CSS        Doc 1278       Filed 07/02/20   Page 13 of 15




         42.      In light of Tex. Prop. Code § 56.005(b), the information provided in Table 1

evidences the continuity in the work performed and establishes that the Priming Liens relate back

to dates prior to September 25, 2018, giving such Liens priority in relation to the Security

Agreement.

         B.       Russaw has Priority ahead of Prepetition Secured Parties for All Leasehold
                  Estates Where Russaw Filed a Lien Affidavit and the Relation Back Date
                  Precedes the Priming Date

         43.      Russaw disputes the Prepetition Secured Parties’ prepetition and post-petition

security interests insofar as such security interests are asserted to be superior to the valid, fully

perfected, and enforceable Priming Liens of Russaw as further described herein.

         44.      Under Texas law, mineral liens encumber the following interests in a debtor’s

properties: (i) the interest of the contracting party and the interest of any mineral property owner

on whose behalf the contracting party contracted, (ii) the interest of identified working interest

owners with a recorded assignment as of the applicable mineral lien inception date; and (iii) the

interest of any working interest owner without a recorded assignment as of the applicable mineral

lien inception date. See Tex. Prop. Code § 56.001 et seq.

         45.      Once secured by filing a lien affidavit and perfected, the inception dates of

Russaw’s Liens, including the Priming Liens on the Specified Properties, relate back to the

commencement of the furnishing of labor and/or materials on the subject leases. See Tex. Prop.

Code § 56.004-005.

         46.      With regard to each Priming Lien, the dates Russaw first provided the Services to

the Debtor Defendants in connection with each lease and collateral silo/well are stated in Table 1.

The periods for which Russaw continuously provided Services with respect to each Leasehold

Estate is also provided in Table 1.


                                                  13

40000/0841-20763914v1
               Case 19-12269-CSS        Doc 1278       Filed 07/02/20   Page 14 of 15




         47.      Because Russaw continuously provided services through the periods described in

Table 1, and Russaw properly and timely filed the corresponding Lien Affidavits, the Priming

Liens relate back to the applicable dates of when Russaw first provided Services to the Debtor

Defendants.

                                           CLAIM FOR RELIEF

                                   I.      Declaratory Judgment

         48.      Russaw incorporates by reference the allegations set forth in the above numbered

as if fully set forth herein.

         49.       This claim for relief arises under the Federal Declaratory Judgment Act, 28

U.S.C.§ 2201 and Bankruptcy Rule 7001(2) and (9).

         50.      As set forth above, Russaw has validly and timely recorded the Liens against all

properties described in the Lien Affidavits, as indicated by the Lien Affidavit Summary.

         51.      Among the Liens described in the Lien Affidavit Summary, the Priming Liens

relate back prior to the Priming Date, and therefore Russaw holds secured claims senior to that of

the Prepetition Secured Parties.

         52.      The Non-Priming Liens are also valid and enforceable, even though they may be

inferior to the Security Agreement.

         53.       Accordingly, Russaw respectfully requests a judgment of this Court declaring (i)

that the Liens are valid, fully-perfected, and timely recorded mineral liens against the Debtor

Defendant’s properties in the principal amount of $2,292,577.19 and (ii) that the Priming Liens on

the Specified Properties have: (a) inception dates pre-dating the date of filing of the security

interests of the Prepetition Secured Parties and (b) are senior secured claims to the prepetition and

post-petition claims and interests of the Prepetition Secured Parties in the Specified Properties.


                                                  14

40000/0841-20763914v1
               Case 19-12269-CSS        Doc 1278       Filed 07/02/20     Page 15 of 15




                                       II.     Attorneys’ Fees

         54.      Russaw incorporates by reference the allegations set forth in the above numbered

as if fully set forth herein.

         55.      In this action to determine that Russaw’s mineral liens are valid and enforceable,

Russaw is entitled to pre-petition and post-petition attorney’s fees.

         56.      Accordingly, in addition to the relief requested above, Russaw respectfully seeks a

judgment awarding reasonable attorneys’ fees incurred by Russaw in this proceeding.

                                              PRAYER

         WHEREFORE, Russaw respectfully requests that the Court enter judgment in its favor,

grant the declarations and relief requested herein, and for such other and further relief to which

Russaw is justly entitled.

Dated: July 2, 2020                             Respectfully Submitted,

                                                COLE SCHOTZ P.C.

                                                  /s/ Andrew J. Roth-Moore
                                                Andrew J. Roth-Moore (No. 5988)
                                                500 Delaware Avenue, Suite 1410
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-3131
                                                Facsimile: (302) 652-3117
                                                aroth-moore@coleschotz.com

                                                Counsel for Russaw Transport, LLC




                                                  15

40000/0841-20763914v1
